DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
The instant application is a continuation of App. No. 15/140,533, now abandoned.  Claims 27-42 are currently pending.
Claim Objections
Claim 37 is objected to under 37 CFR 1.75 as being a substantial duplicate of claim 34. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 27-42 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "little or no substantial solutionizing" in claim 27 is a relative term which renders the claim indefinite.  The term "little or no substantial solutionizing" is not defined by the claim, the Furthermore, it is unclear what difference in the amount of solutionizing distinguishes the terms “little” and “no substantial.”
Additionally, the term "rapidly enters into solid solution" in line 7 and also line 10 of claim 27 is a relative term which renders the claim indefinite.  The term "rapidly" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  In other words, the specific temperature at which the respective element “rapidly enters into solid solution” is not claimed and there is no basis to judge whether a given rate at which an element enters into solid solution constitutes “rapidly” such that it meets the claimed limitations.
Claim 27 recites “maintaining the casting at the second casting temperature for a period of time that is less than or about 20 minutes and that is long enough for the casting to achieve a time-in-treatment ratio greater than about 50%, the time-in-treatment ratio being defined by the duration of time the casting spent above the alloying metal solution temperature divided by the duration of time the casting spent above the silicon solution temperature.”  The limitation “less than or about 20 minutes” is indefinite because it is unclear if it requires alternative conditions of “less than 20 minutes” and “about 20 minutes,” or requires merely “less than about 20 minutes.”
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 27 recites the broad recitation “less than or about 20 minutes,” and the claim also recites “long enough for the casting to achieve a time-in-treatment ratio greater than about 50%” which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.  Claims 28-42 are indefinite based on their dependency.
Claim 32 recites the limitation "the at least one metal alloying constituent" in line 1.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 27-32 are rejected under 35 U.S.C. 103 as being unpatentable over Hummel et al. (DE102008056511A1) in view of Lumley et al. (US 8409374).
With respect to Claims 27-29, Hummel teaches a method of heat treating an aluminum alloy part, wherein the aluminum alloy may comprise silicon and magnesium as alloying elements, and optionally additional alloying elements such as one or more of Cu, Fe, Mn, Ti, and Zr. (para. 5-6, 9).  Thus, Hummel teaches a method comprising an aluminum alloy having a silicon constituent and may comprise a plurality of additional metal alloying constituents.  As the claim does not require any particular first metal alloying constituent or “plurality” of metal alloying constituents, the metal alloying constituent having the highest solution temperature among those taught by Hummel (e.g. Mg, Cu, Fe, etc.) may be considered to constitute the “first metal alloying constituent” meeting the instant claim.

Lumley teaches a method of heat-treating an Al-Si-X type alloy, which may comprise a two-stage heat-treatment followed by quenching, wherein the alloy is formed by conventional techniques such as HPDC in order to obtain an alloy with low porosity suitable for heat-treatment. (col. 3, ln. 2-56; col. 4, ln. 56-66). 
It would have been obvious to one of ordinary skill in the art to modify the method of Hummel to form the aluminum alloy part via conventional HPDC, as taught by Lumley, in order to obtain a low porosity part for heat-treatment.
Hummel teaches a first heat-treatment step comprising a two-stage process in order to solutionize the part. (para. 6).  In particular, Hummel teaches identifying first and second temperatures having separate effects on the microstructure of the aluminum alloy. (Id.).  The reference teaches that the part is heated to the first temperature (i.e. first casting temperature) between 350-450 C, held for 15 minutes or more, then rapidly heated to the second temperature (i.e. second casting temperature) of 420-530 C and held for 1-20 minutes, then quenched to a temperature below 240 C.  (para. 6, 12; Fig.1, showing quenching to a temperature substantially lower than the subsequent aging temperature of 150-240 C).  The reference also teaches that the first and second temperatures may be modified by up to 10 C higher or lower, thus teaching additional ranges of first and second casting temperatures within 10 C above or below the first and second identified temperatures. (para. 6).  
Lumley teaches “Solution treatment conditions differ for different alloy systems. Typically, for casting alloys based around Al--Si--X, solution treatment is conducted at 525.degree. C. to 540.degree. C. for several hours to cause appropriate spheroidisation of the Si particles within the alloy and to achieve an appropriate saturated solid solution suitable for heat treatment. For example, Metals Handbook, 9th ed. vol. 15 p. 758-759 provides times and temperatures typical for solution treatment of casting alloys to 
Thus, Lumley teaches that identification of necessary processing parameters, including temperature and time, to obtain desired outcomes, including solutionizing, for a given alloy is known in the art.  As Hummel teaches a method drawn to solutionizing the alloy part comprising selected first and second temperatures to obtain separate desired effects, it is deemed to select predetermined first and second temperatures based on identified temperature needed to solutionize the part, and thus, the included alloying elements such as Si, Cu, and Mg.  Additionally, it would have been obvious and moreover, routine, to perform steps of identifying temperature(s) needed to solutionize elements of a given alloy, heating to such temperature(s), and ensuring that substantially all of the part reaches said temperature, as taught by Lumley, in order to obtain the desired result.
The instant specification discloses that the aluminum alloy may comprise, in addition to Si, metal alloying constituents including one or more of Cu, Mg, Mn, Ni, Fe, Zn, Pb, Sn, Cr, and Ti. (para. 22).  The specification further teaches a predetermined silicon solution temperature of, for example, 440-470 C and a predetermined alloying metal solution temperature for a Cu or Mg alloying constituent of 470-490 C and 490-540 C, respectively. (para. 22-23, 31-32 of PG Pub.).  Thus, a range of less than 10 C below the predetermined silicon solution temperature would include 430-460 C and a range of less than 10 C above the predetermined first alloying metal solution temperature would include 470-540 C, dependent on the metal identified as the “first alloying metal constituent.”  Hummel teaches a method comprising substantially the same material (Al alloy comprising, Si, Cu, and Mg), comprising steps of identifying and 
Furthermore, as Hummel teaches a method comprising substantially the same material and identifying and heating to first and second heat-treatment temperature substantially the same as those disclosed by the instant specification, it would necessarily result in first identified temperature corresponding to a silicon solution temperature and a second identified temperature corresponding to an alloying metal solution temperature as instantly claimed.  See MPEP 2112.01.  In addition, “the discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer.” Atlas Powder Co. v. Ireco Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977).  MPEP § 2112.
With respect to the limitation reciting “ensuring that substantially all material of the casting reaches the first casting temperature while substantially all of the casting is below the predetermined 
In addition, Lumley teaches a method of heat-treating wherein the heating of a casting may be performed isothermally. (col. 4, ln. 1-13).  It would have been obvious to one of ordinary skill in the art to modify the method of Hummel to perform the heating of the casting isothermally, resulting in better control of the temperature of the casting to the desired first casting temperature and thus below the predetermined silicon solution temperature.
	Finally, Hummel teaches a holding time at a second casting temperature for 1-20 minutes and further teaches rapidly heating from the first casting temperature to the second casting temperature in order to minimize deformation of the part. (para. 6, 12).  Thus, Hummel is drawn to minimizing the overall time at temperatures above the first casting temperature in order to minimize deformation of the alloy part.  It would have been obvious to one of ordinary skill in the art to minimize the heating time between the first and second casting temperatures, thus maximizing time-in-treatment ratio, for example up to about 90%, in order to obtain sufficient solutionizing while minimizing deformation of the alloy part.
With respect to Claim 30, Hummel teaches a holding time at a second temperature (i.e. second casting temperature) for 1-20 minutes, preferably 1-15 minutes. (para. 6).  It would have been obvious to one of ordinary skill in the art to select from the overlapping portion of the ranges.  MPEP 2144.05.
	With respect to Claim 31, Hummel teaches an aluminum alloy comprising 6-11.7 wt% Si, 0.1-0.5 wt% Mg, and optionally Fe and Cu, and thus teaches a Si content overlapping the claimed range. (para. 
	With respect to Claim 32, Hummel teaches an aluminum alloy comprising a metal alloying constituent including one or more of Cu, Mg, and Mn. (see rejection of Claim 27 above).

Claims 33-42 are rejected under 35 U.S.C. 103 as being unpatentable over Hummel et al. (DE102008056511A1) in view of Lumley et al. (US 8409374), as applied to Claim 27 above, further in view of Crafton et al. (US 2005/0269751).
With respect to Claim 33, Hummel in view of Lumley teach a method of heat treating an aluminum alloy casting as in Claim 27 above, including steps of heating the casting to a first casting temperature and a step of increasing the rate of heat input into the casting (see rejection of Claim 27); but is silent as to moving the casting from a first heating stage of a furnace at a first temperature to a second stage at a second temperature.
Crafton teaches a furnace for heat treating alloys, wherein the furnace may comprise a plurality of furnace chambers (i.e. stages) for heating a casting along a conveyor belt. (para. 5; Figs. 2-6).
It would have been obvious to one of ordinary skill in the art to modify the method of Hummel in view of Lumley to conduct the first heat treatment stage at a first stage of a furnace along a conveyor belt, then move the casting to a second stage of a furnace to heat treat at a second temperature, as taught Crafton, in order to improve the efficiency of the method by allowing continuous rather than batch heat treating.  It would have further been obvious to one of ordinary skill in the art to remove the part from the furnace in order to perform quenching, for example in air or water. (see Hummel, para. 13).
With respect to Claims 34 and 37, Crafton recognizes that doors may separate portions of furnace chambers in order to, for example, avoid undue loss of heat. (para. 37).  It would have been 
With respect to Claim 35, Hummel teaches a holding time at a second temperature (i.e. second casting temperature) for 1-20 minutes, preferably 1-15 minutes. (para. 6).  It would have been obvious to one of ordinary skill in the art to select from the overlapping portion of the ranges.  MPEP 2144.05.
With respect to Claims 36 and 38, it would have been obvious to one of ordinary skill in the art to minimize the heating time between the first and second casting temperatures, thus maximizing time-in-treatment ratio and time spent, in order to obtain sufficient solutionizing while minimizing deformation of the alloy part. (see also rejection of Claims 27-30 above).  Accordingly, it would have been obvious to heat the casting from the first casting temperature to the second casting temperature in the second heating stage, thus substantially equating the time above the predetermined silicon solution temperature and time spend by the casting in the second heating stage.
With respect to Claims 39-42, as detailed with respect to Claims 27-30 Hummel is drawn to minimizing the overall time at temperatures above the first casting temperature in order to minimize deformation of the alloy part.  Therefore, it would have been obvious to one of ordinary skill in the art to minimize the heating time between the first and second casting temperatures, thus maximizing time-in-treatment ratio, for example up to about 90%, in order to obtain sufficient solutionizing while minimizing deformation of the alloy part.
Response to Arguments
Applicant's arguments filed 3/5/2020 have been fully considered but they are not persuasive.
Applicant makes arguments with respect to an Office Action, dated 8/22/2019, in the parent application from which this is a continuation.  Applicant argues that prior art Hummel fails to teach each of the claimed method steps (see Remarks, p. 7) and that while Hummel “has certain characteristics that 
Hummel teaches a first heat-treatment step comprising a two-stage process in order to solutionize the part. (para. 6).  In particular, Hummel teaches identifying first and second temperatures having separate effects on the microstructure of the aluminum alloy. (Id.).  The reference teaches that the part is heated to the first temperature (i.e. first casting temperature) between 350-450 C, held for 15 minutes or more, then rapidly heated to the second temperature (i.e. second casting temperature) of 420-530 C and held for 1-20 minutes, then quenched to a temperature below 240 C.  (para. 6, 12; Fig.1, showing quenching to a temperature substantially lower than the subsequent aging temperature of 150-240 C).  The reference also teaches that the first and second temperatures may be modified by up to 10 C higher or lower, thus teaching additional ranges of first and second casting temperatures within 10 C above or below the first and second identified temperatures. (para. 6).  
Lumley teaches that identification of necessary processing parameters, including temperature and time, to obtain desired outcomes, including solutionizing, for a given alloy and/or elements are known in the art.  As Hummel teaches a method drawn to solutionizing the alloy part comprising selected first and second temperatures to obtain separate desired effects, it is deemed to select predetermined first and second temperatures based on identified temperature needed to solutionize the part, and thus, the included alloying elements such as Si, Cu, and Mg.  Additionally, it would have been obvious and moreover, routine, to perform steps of identifying temperature(s) needed to solutionize elements of a given alloy, heating to such temperature(s), and ensuring that substantially all of the part reaches said temperature, as taught by Lumley, in order to obtain the desired result.
Furthermore, as Hummel teaches a method comprising substantially the same material and identifying and heating to first and second heat-treatment temperature substantially the same as those Atlas Powder Co. v. Ireco Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977).  MPEP § 2112.  
Finally, in response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN A HEVEY whose telephone number is (571)270-0361. The examiner can normally be reached Monday-Friday 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/JOHN A HEVEY/Primary Examiner, Art Unit 1735